DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Solomon et al. (US 20120039764 A1), hereinafter Solomon.
Regarding claim 1, Solomon teaches a control handle (2304’; fig. 40, annotated fig. 46, par. 0233) for a surgical tool, comprising: a first housing half (first housing half; annotated fig. 46) defining a first recessed formation (first recessed formation; annotated fig. 46); a second housing half affixed to the first housing half (annotated fig. 46 shows a cross-sectional view of one housing half of 2304’; this half is the first housing half. The housing half not shown is the second housing half. Fig. 40 shows both housing halves of a handle 2304 [which is substantially the same as handle 2304’ apart from the inclusion of groove 2353, as explained in par. 0233] affixed together) such that the first housing half and second housing half together define a housing having an interior cavity (interior cavity; annotated fig. 46) and a proximal opening (proximal opening; annotated fig. 46); a receptacle (receptacle; annotated fig. 46) disposed through the proximal opening and at least partially disposed in the interior cavity (annotated fig. 46), the receptacle defining a second recessed formation (second recessed formation; annotated fig. 46) that together with the first recessed formation defines a port to the interior cavity (first and second recessed portions are in contact with one another with a port to the interior cavity being defined through them; annotated fig. 46); and a plug (2390) at least partially disposed in the first recessed formation (annotated fig. 46) and including a finger (2392) extending into the second recessed formation (annotated fig. 46).

    PNG
    media_image1.png
    753
    687
    media_image1.png
    Greyscale

Annotated Figure 46 (from Figure 46 of Solomon)
Regarding claim 2, Solomon further teaches the receptacle includes a peripheral flange (2020) that defines the second recessed formation (annotated fig. 46).
Regarding claim 3, Solomon further teaches a first groove (first groove) of the first housing half surrounds at least a portion of the plug (annotated fig. 46).
Regarding claim 4, Solomon further teaches the first groove is disposed on an outer surface of the first housing half (annotated fig. 46).
Regarding claim 5, Solomon further teaches the first groove is disposed on an outer surface of the first housing half (annotated fig. 46).
Regarding claim 6, Solomon further teaches a second groove (2353) surrounds at least a portion of the plug on an inner surface of the first housing half such that the first groove and the second groove together comprise a reduced thickness portion of the first housing half (annotated fig. 46).
Regarding claim 8, Solomon further teaches the finger extends away from the first recessed formation at an angle of about 90 degrees (portion of finger 2392 that is perpendicular to the insertion direction of the receptacle into handle 2304’ extends away from the first recessed formation at an angle of about 90 degrees, as shown by the dashed arrow in annotated fig. 46).
Regarding claim 9, Solomon further teaches the plug completely covers the port (annotated fig. 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 5556377 A), hereinafter Rosen, in view of Lax et al. (US 5672153 A), hereinafter Lax.
Regarding claim 1, Rosen teaches a control handle (4; fig. 1, annotated fig. 6) for a surgical tool, comprising: a first housing half (first housing half; annotated fig. 6) defining a first recessed formation (first recessed formation; annotated fig. 6); a second housing half (second housing half; annotated fig. 6) affixed to the first housing half such that the first housing half and second housing half together (as shown in fig. 1) define a housing having an interior cavity (interior of recessed formation 30) and a proximal opening (proximal opening 30; annotated fig. 6); a receptacle (42; annotated fig. 6) disposed through the proximal opening and at least partially disposed in the interior cavity (42 is to be inserted through the proximal opening and into 30; annotated fig. 6), the receptacle defining a second recessed formation (second recessed formation; annotated fig. 6) that together with the first recessed formation defines a port to the interior cavity (when the control handle is assembled, the first and second recessed portions are in contact with one another with a port to the interior cavity being defined through them; annotated fig. 6).

    PNG
    media_image2.png
    803
    952
    media_image2.png
    Greyscale

Annotated Figure 6 (from Figure 6 of Rosen)
	Rosen fails to teach a plug at least partially disposed in the first recessed formation and including a finger extending into the second recessed formation.
	Lax teaches a control handle (302; fig. 17) comprising a recessed formation (360), wherein a plug (362) is disposed in the recessed formation (col. 13:59-60) and includes a finger (finger; annotated fig. 18) extending into the recessed formation (col. 13:59-60). 

    PNG
    media_image3.png
    190
    115
    media_image3.png
    Greyscale

Annotated Figure 18 (from Figure 18 of Lax)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Rosen to have a plug as taught by Lax as both these inventions and the claimed invention are directed towards control handles and the references were well-known in the art prior to the effective filing date of the claimed invention. Rosen teaches in col. 7:58-60 that 30 is a fiber optic receptor. Lax teaches in col 13:59-60 that 358 (comprising 360) is a fiber optic scope port, and that plug 362 keeps said port sealed when not in use. It would therefore have been obvious to one of ordinary skill in the art to have used a plug as taught by Lax extending into the first and second recessed portions of the housing as taught by Rosen to seal the fiber optic receptor to prevent unwanted material from entering the receptor when the control handle is not in use, as taught by Lax.
Regarding claim 2, Rosen in view of Lax further teaches the receptacle includes a peripheral flange (flange) that defines the second recessed formation (annotated fig. 6).
Regarding claim 8, Rosen in view of Lax further teaches the finger extends away from the first recessed formation at an angle of about 90 degrees (when inserted, a portion of the plug perpendicular to the direction of insertion into the port extends away from the first recessed formation at an angle of about 90 degrees). 
Regarding claim 9, Rosen in view of Lax further teaches the plug completely covers the port (the plug 362 seals the port; Lax fig. 18, col. 13:59-60).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Lax as applied to claim 1 above, and further in view of Dennehey et al. (US 4417890 A), hereinafter Dennehey.
	Rosen in view of Lax fails to teach the plug and first housing half are connected by a hinge.
	Dennehey teaches a cap (122) secured to a housing (110) by an integral hinge (120; fig. 6, col. 6:52-54).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the plug as taught by Rosen in view of Lax to be connected to the first housing half by an integral hinge as taught by Dennehey as both these inventions and the claimed invention are directed towards removable coverings for openings and the references were well-known in the art prior to the effective filing date of the claimed invention. Dennehey teaches that integral hinge 120 secures cap 122 (col. 6:52-54). One having ordinary skill in the art would recognize that such a securement would prevent the cap from being lost. It would therefore have been obvious to one of ordinary skill in the art to have modified the plug as taught by Rosen in view of Lax to be connected to the first housing half by an integral hinge as taught by Dennehey so that the plug 362 would remain secured to the housing after removal from the first and second recessed portions, preventing said plug’s loss during use of the control handle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783